 

Exhibit 10.6

 

 

[image_001.jpg]

 

217 W. Main Street

Somerville, New Jersey 08876

 

 

September 29, 2020

 

CCUR Holdings, Inc.

6470 East Johns Crossing

Duluth, Georgia 30097

ATTN: Igor Volshteyn

 

Dear Mr. Volshteyn:

 

In order to document the understanding between as to the scope of the work that
Brio Financial Group will perform, as well as certain other matters, we are
entering into this Agreement with CCUR Holdings, Inc. (“you” or the “Company”).
To avoid any misunderstandings, this Agreement defines the services we will
perform for you as well as your responsibilities.

 

SCOPE OF WORK

Macro Level Services:

 

·We will provide a Chief Financial Officer (“CFO”) to the Company. The CFO is
part of a team of Brio Financial Group (“Brio”) employees that will be
responsible for:

 

·Work with Company’s management, accounting and finance teams to document and
formalize accounting policies and procedures,

 

·Work with Company’s management, accounting and finance teams to establish,
improve upon and document internal controls over financial reporting,

 

·Develop a monthly management reporting package (both financial information and
key performance indicators) that will be presented to management monthly,

 

·Assist in developing a corporate consolidation file, and on a quarterly basis,
ensuring that Form 10Qs and the annual Form 10K , is complete and filed with the
Securities and Exchange Commission, with the CFO acting as the Company’s Chief
Accounting Officer, who will sign all such financial filings, and oversee and
manage the audit function,

 

·Provide strategic advice relating to future development of the finance team.
Assist in defining a future development vision and legal structure for the
finance function based on initial findings with senior management.

 

 

 Page 2

 

Monthly/Quarterly Services:

 

·During the Term, we will assist you with preparing, and the CFO will file on
the Company’s behalf, its annual and quarterly financial statements (“Balance
sheet, Income Statement, Statement of Cash Flows, and Statement of Shareholders’
Equity”), including the accompanying notes, in accordance with Generally
Accepted Accounting Principles (GAAP) as applied by the Company. The Company is
responsible for entering all operating transactions and performing ledger
reconciliations. We will coordinate this effort with Company personnel and the
Company’s independent auditor. Our engagement does not include any audit or
review services in relation to the Company’s financial statements.

 

·We will review your general ledger trial balance on a monthly basis and, if we
become aware of any adjustments that may be appropriate, we will itemize these
adjustments, provide supporting documentation and present the adjustments for
management approval. We will maintain an internal stock ledger and internal
stock purchase warrants and stock option ledgers, utilized for accounting
valuation and disclosure purposes.

 

·We will assist you in the accounting of complex financial instruments and other
complex accounting transactions, such as the valuation, recognition, reporting
and disclosure of all equity transactions and complex financial instruments, and
the tax provision for the annual audit. We will prepare and document our
analysis so that you can provide the analysis to your independent auditors.

 

·We will assist in the preparation of the Management Discussion and Analysis of
Financial Condition and Results of Operations (MD&A) portion of any quarterly
and annual reports of the Company. You further acknowledge that we do not render
legal advice.

 

·We are not being engaged to file 1099’s or other tax compliance returns.

 

·We will assist the Company’s in evaluating the Company’s internal controls over
financial reporting.

 

·At your request we will be available for conference calls with management and
your Board of Directors or the Audit Committee of your Board of Directors. We
will prepare a board package containing supplemental financial information and
key performance indicators for each meeting of the Board of Directors.

 

Pricing

 

We will perform the services for an initial retainer fee of $8,500, due upon the
execution of this Agreement. Going forward, we will perform the monthly services
at a fixed monthly rate of $7,000 billed and payable on the 1st of every month,
commencing November 1, 2020 and continuing until terminated by either party, as
set forth below. The Company will also be billed for travel and other
out-of-pocket costs, such as report production, postage, etc.

 

Additional work not expressly provided for in this Agreement, such as work for
due diligence reviews for potential acquisitions, current reports on Form 8-K,
and additional travel for attendance in person at Board of Director or other
meetings are not included in the above fixed monthly rate. Services such as
these will be billed at our standard hourly rates ($100/hour for staff
accountant, $200/hour for Director level, and $300/hour for Managing Member)
provided the Company has been advised prior to the services being rendered that
such services will be outside the scope of the monthly services at the fixed
monthly rate unless, with respect thereto, an additional engagement letter and
pricing scheme is in place. Please note that if there is a significant change in
the Company’s business or number of transactions, the fixed monthly rate may
need to be re-negotiated and a new agreement may need to be put into place, if
and when reasonably requested by us, prior to additional monthly work being
performed by us.

 



 

 Page 3

 

In accordance with our usual procedures, we will present invoices on a monthly
basis with payments due by end of month. We reserve the right to suspend
services whenever an invoice remains unpaid for more than 45 days.

 

E-mail Communication

In connection with this engagement, we may communicate with you or others via
e-mail transmission. As e-mails can be intercepted and read, disclosed, or
otherwise used or communicated by an unintended third party, or may not be
delivered to each of the parties to whom they are directed and only to such
parties, we cannot guarantee or warrant that e-mails from us will be properly
delivered and read only by the addressee. Therefore, we specifically disclaim
any liability or responsibility whatsoever for interception or unintentional
disclosure or communication of e-mail transmissions, or for the unauthorized use
or failed delivery of e-mails transmitted by us in connection with the
performance of this engagement. In that regard, you agree that we shall have no
liability for any loss or damage to any person or entity resulting from the use
of e-mail transmissions, including any consequential, incidental, direct,
indirect, or special damages, such as loss of revenues or anticipated profits,
or disclosure or communication of confidential or proprietary information.

 

Compelled Disclosure

In the event that we or any of its affiliates, or any of its or their members,
managers, partners, directors, officers and employees are requested or become
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any information regarding the Company or the services provided
hereunder, the Company (to the extent permitted) will be provided with prompt
written notice thereof, so that the Company may seek a protective order or other
appropriate remedy at its own option and expense. The Company shall reimburse us
for all costs and expenses, including attorneys’ fees, which we and its
affiliates, and its and their members, managers, partners, directors, officers
and employees incur in connection with such requested or compelled disclosure,
whether or not any such protective order or other remedy is sought or obtained.
Otherwise, all information provided by the Company, unless contained within the
body of any public disclosures, shall be treated as confidential and may not be
made know to ant party outside of the Company or its legal counsel.

 

Indemnification

The Company shall defend, indemnify, and hold us and its affiliates, and its and
their members, managers, partners, directors, officers and employees, harmless
from and against all claims asserted by a third party (or parties) and related
damages, losses, or expenses, including, but not limited, to attorneys’ fees
arising out of or resulting from any and all acts or omissions of the Company or
its affiliates, including, but not limited to acts or omissions in the
maintenance of the Company’s books, records, and accounts, in the preparation or
use of the Company’s financial statements, in the timely filing of reports,
statements, and other documents with the U.S. Securities and Exchange
Commission, and in the design and maintenance of disclosure controls and
procedures and internal control over financial reporting., provided that such
damages and the like shall not result from gross negligence or willful
misconduct on the part of Brio, its employees or agents.

 

 

 Page 4

 

Limitation on Liability

Our maximum liability hereunder for any reason shall be limited to the aggregate
amount of the fees paid by the Company to us for the twelve months immediately
preceding the date of the applicable claim, except to the extent that it is
finally determined that the Company has incurred actual direct damages that have
resulted from the gross negligence or willful misconduct of us, in which case
our maximum liability hereunder shall be limited to such actual direct damages.
UNDER NO CIRCUMSTANCES SHALL WE BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL LOSS OR DAMAGE RELATING TO THIS AGREEMENT.
This limitation on liability provision shall apply to the fullest extent of the
law, whether any claims are based in contract, statute, tort, or otherwise.

 

Waiver

The failure of any party to this Agreement at any time to require the
performance of any provision of this Agreement shall in no manner affect the
right to enforce the same, and no waiver by any party to this Agreement of any
provision of this Agreement (whether by conduct or otherwise) shall be deemed or
construed as a further or continuing waiver of such provision or any other
provision of this Agreement.

 

Third-Party Rights

No provision of this Agreement shall in any way inure to the benefit of any
third person (including the public at large) so as to make any such person a
third-party beneficiary of this Agreement or of any one or more of the terms
hereof, or otherwise give rise to any cause of action in any person not a party
hereto.

 

Severability

If any provision of this Agreement, as applied to any party or to any
circumstances, shall be found by a court of competent jurisdiction to be void,
invalid, or unenforceable, the same shall in no way affect any other provision
of this Agreement, the application of any such provision in any

other circumstances, or the validity or enforceability of this Agreement.

 

Entire Agreement

This Agreement contains the entire understanding of the parties hereto relating
to the subject matter of this Agreement and supersedes all prior and collateral
agreements, understandings, statements, and negotiations of the parties.

 

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey without regard to any laws that might otherwise govern
under applicable principles of conflicts of laws.

 

Dispute Resolution

If any dispute arises among the parties, they agree to try first in good faith
to settle the dispute by mediation administered by the American Arbitration
Association (AAA) under its Commercial Mediation Rules. All unresolved disputes
shall then be decided by final and binding arbitration in accordance with the
Commercial Arbitration Rules of the AAA. In agreeing to arbitration, we both
acknowledge that in the event of a dispute over fees, each of us is giving up
the right to have the dispute decided in a court of law before a judge or jury
and instead we are accepting the use of arbitration for resolution. In any
litigation, arbitration, or other proceeding by which one party either seeks to
enforce its rights under this Agreement (whether in contract, tort, or both) or
seeks a declaration of any rights or obligations under this Agreement, the
prevailing party shall be awarded its reasonable attorney fees, and costs and
expenses incurred.

 



 

 Page 5

 

Term

This Agreement will commence on the Effective Date and will continue in effect
until June 30, 2021 unless earlier terminated as set forth herein (the “Term”).
It is understood that either party may terminate this Agreement at any time, for
any reason, upon 60 days prior written notice to the other party. It is
understood that any unpaid services that are outstanding at the date of
termination are to be paid in full within 10 days from the date of termination.
Any and all financial and other information in Brio’s possession at the time of
termination must be turned over to the Company, including but not limited to
quarterly and annual financial statements, accompanying footnotes, ledgers,
workpapers, MD&A, proposed adjustments with supporting documentation, any other
work product prepared by Brio Financial on behalf of the Company.

 

We would like to take this opportunity to express our appreciation for the
opportunity to offer our services to your organization.

 

Very truly yours,

Brio Financial Group

  

  

/s/ David Briones   David Briones   Managing Member  







 

Acceptance:

This letter correctly sets forth the understanding of CCUR Holdings, Inc.

 

 

/s/ Igor Volshteyn   Igor Volshteyn   President and Chief Operating Officer  



 



 

